Title: To James Madison from John Love, 15 July 1817
From: Love, John
To: Madison, James


Dear SirBuckland July 15th 1817.
I had the pleasure of seeing the President who passed on this road in the spring to Washington, and who being satisfyed from the appearance of the Lawler wheat contrasted with the common kinds, that it was not injured by the hessian fly, engaged with me for 200 bushls: for himself, and requested I would also reserve the same quantity for you, to whom He said He would write. Not having had the honor of hearing from you, I feel some doubt as to your determination on the subject, and therefore take the liberty of writing you. I have still that and much more to dispose of, of the Lawler kind but as applications are made for it from different parts of the country by every mail it may become necessary that I should certainly know your wishes. Should you wish more I could supply it, if I am informed at an early date, or if less would be sufficient it will be a matter of no importance to me to diminish the quantity.
As you have no doubt seen the publications on the subject it would be unnecessary for me to add any thing in relation to the qualities of this wheat. The crop which I am now engaged in harvesting is certainly the heaviest I ever made, as the growth has profited by the favorable season. The great quantity of rain & warm weather has had the effect in many places of discouloring the straw, but the grain is very perfect, I think my crop will average 60 ℔ to the measured bushel. Last year it weighed more, but the wet season has multiplied the number of heads & grains, & some of them which were pushed up later are not so heavy, & therefore tend to reduce the weight. I have the satisfaction to find however that my crop is wholly free of disease of any kind, most especially that most terrible of all diseases the smut which has not yet thank God visited my farm, altho it has been all around me, and I am told has made its appearance this year in the neighbourhood of Fauquier C. h. This I believe is in a great measure owing to the practice of reaping wheat too early, & the pursuit of a contrary practice as relates to my seed wheat has I think tended much to secure me. Some of the English agriculturalists you have found have been very positive on this subject, in favor of my practice, but here a contrary system has been recommended. I think unfortunately. Be pleased to accept the assurances of my most respectfull recollections and great esteem. Mrs. Love begs to present her respects & the assurance of her great regard to Mrs. Madison, in which I ask to be permitted to unite, & am dear Sir your most obt Servant
Jno Love
